     Case 2:20-cv-02221-JAM-DMC Document 9 Filed 01/25/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    VLADISLAV DAVIDZON,                              No. 2:20-CV-2221-JAM-DMC
12                       Plaintiff,
13           v.                                        ORDER
14    SF MARKETS, LLC, et al.,
15                       Defendants.
16

17                  Plaintiff, who is proceeding pro se, brings this civil action. Pending before the

18   Court is Defendants’ motion to dismiss, See ECF No. 6. No opposition to the pending motion has

19   been filed. Therefore, pursuant to Eastern District of California Local Rule 230(c), the hearing

20   scheduled for January 27, 2021, at 10:00 a.m., before the undersigned in Redding, California, is

21   hereby taken off calendar and the matter is submitted on the record and briefs without oral

22   argument.

23                  IT IS SO ORDERED.

24   Dated: January 22, 2021
                                                           ____________________________________
25                                                         DENNIS M. COTA
26                                                         UNITED STATES MAGISTRATE JUDGE

27

28
                                                       1
